Gilchrist, C. J.
The case finds that the farm in question contains two hundred acres, and that J. T. G. Emery owned one half of it. Using the denominator mentioned in the case, his interest may be represented by the fraction §if|, which is sufficiently accurate for the present purpose.
On the 17th of July, 1889, the plaintiffs caused “ all the half ” of J. T. G. Emery to be attached; and the result of the suit was, that an execution was levied on this real estate. The half was but the extent of the execution was upon ¿¿ft- only, and it is only this proportion which, as the case finds, the demandants seek to recover; and the tenant resists their claim to more than a fractional part of 150 acres. It is very evident that there was a mistake in the extent of the execution, which was intended to be made upon |lfl, or one half of the farm; whereas it was only upon At the time of the attachment, J. T. G. Emery had mortgaged fifty acres of his half to Kenney, and after the mortgage he held ? of the whole farm, or §f¡¡ nearly free from incumbrance. We understand the position of the tenant *262to be, that the demandant should not recover more than H4S, or \ of the two hundred acres. But they do not claim so much as this, and no objection'seems to be made to the quantity for which the execution was extended. It is unnecessary to inquire into any other matters stated in the case; and for' of the land there should be

Judgment on the verdict.